Title: Abigail Adams to John Quincy Adams, 7 November 1790
From: Adams, Abigail
To: Adams, John Quincy


my dear son
Newyork Novbr 7th 1790
perhaps a few lines from my own Hand may serve to put you more at your ease than an account of my Health from any other person. I have indeed had a very severe sickness in which both Body and mind sufferd, and the care which devolved upon me in consequence of my being in the midst of Removal I found too much for me. the least buisness put me into such a Tremour as would prevent my getting any sleep for a whole Night. tis a Month to day since I was first taken sick—as yet I have daily returns of fever tho much lessned—and I have gained strength for this week past so much that I hope to be able to begin my journey tomorrow. the vessel saild on thursday last and I have been in Town with your sister ever Since. she thinks a little hard of you that you have not written to her She has been in great trouble for her Baby which she came very near loosing with the small Pox, but which is now happily recoverd
I received a Letter from you during my Sickness which did not add to my spirits. I was unable to answer it at the Time, or I should have chid you for your impatience, and depression of Spirits tho I know it is your Sensibility which occasions it. that received by your Brother Charls last Evening has induced me to write you this Letter. there is some Money in the hands of mr Cranch which he received for mr Brisler this money I will request him to pay to you and I will repay it to Brisler as soon as the amount of the Sum is forwarded to me. the Rent of the House where you are tho a small sum you should receive and I will write to the dr to call upon Pratt who must have money in his Hands as we have concluded to take neither his Butter or cheese as we shall be so far distant. your Father wrote you to get your uncle to supply you with Hay and with wood from our own place and I would have you apply to him for it. if you have any difficulties on that account or any other write to me freely about them. I wish any method could be fallen upon to make Pratts place more productive to us— when I have more strengh I will write to you upon a subject that gives me some anxiety. common Fame reports that you are attachd to a young Lady. I am sorry such a report should prevail, because whether there is or is not cause for such a Roumour, the report may do an injury to the future prospects of the Lady as your own are not such as can warrent you in entering into any engagements, and an entanglement of this kind will only tend to depress your spirits should you be any time before you get into Buisness and believe me my dear son a too early marriage will involve you in troubles that may render you & yours unhappy the remainder of Your Life. you will say that you have no Idea of connecting yourself at present. I believe you, but why gain the affections of a woman, or why give her cause to think you attachd to her. do you not know that the most cruel of situations to a young Lady is to feel herself attachd to a Gentleman when he can testify it in no other way than by his actions; I mean when his Situation will not permit him to speak

I did not design to have said so much at this time, but my anxiety for you has led me on; perhaps I ought not to have delayd being explicit so long— my strengh will not permit me to say more than that I am ever your Affe M.
A A
